Citation Nr: 1642252	
Decision Date: 11/02/16    Archive Date: 11/18/16

DOCKET NO.  11-05 609A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, Kentucky


THE ISSUE

Entitlement to service connection for an acquired psychiatric disorder, to include posttraumatic stress disorder (PTSD), depression, and anxiety.


REPRESENTATION

Veteran represented by:	Kentucky Department of Veterans Affairs


WITNESSES AT HEARING ON APPEAL

The Veteran and his spouse


ATTORNEY FOR THE BOARD

Kate Sosna, Associate Counsel

INTRODUCTION

The Veteran had active duty service from December 1968 to January 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a rating decision issued in June 2010 by the Department of Veterans Affairs (VA) Regional Office (RO) in Louisville, Kentucky.

In September 2013, the Veteran and his spouse testified at a hearing before the undersigned Veterans Law Judge sitting at the RO.  A transcript of the hearing has been associated with the record on appeal.  

Thereafter, in March 2014, the Board observed that the evidence reflected that the Veteran had been diagnosed with psychiatric disorders other than PTSD, to include anxiety and depression.  As such, the issue developed for appeal was expanded to include service connection for any acquired psychiatric disorder.  See, e.g., Clemons v. Shinseki, 23 Vet. App. 1 (2009).  The Board remanded the issue for additional development and it now returns for further appellate review.  

The Veteran has submitted additional evidence since the issuance of a July 2014 supplemental statement of the case.  Such evidence has not been considered by the Agency of Original Jurisdiction (AOJ) and the Veteran did not waive AOJ consideration.  However, as his claim is being remanded, the AOJ will have an opportunity to review all the submitted documents such that no prejudice results to the Veteran in the Board considering such evidence for the limited purpose of issuing a comprehensive and thorough remand.

The Board notes that an August 2016 rating decision determined that, amongst other things, new and material evidence had not been received in order to reopen claims of entitlement to service connection for diabetes mellitus, type II, and bilateral neuropathy of the lower extremities.  Thereafter, the Veteran entered a notice of disagreement as to such claims in August 2016.  Although a statement of the case has not yet been issued, according to the Veterans Appeals Control and Locator System, the claim is still being developed by the AOJ.  As a result, the Board declines jurisdiction over these issues until such time as an appeal to the Board is perfected. 

This appeal has been processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the Veteran if further action is required.


REMAND

Although the Board regrets the additional delay, another remand is necessary to ensure that due process is followed and that there is a complete record upon which to decide the Veteran's claim so that he is afforded every possible consideration.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. § 3.159 (2015).

As noted by the Board in March 2014, the Veteran claims that his current acquired psychiatric disorder is the result of his service, specifically stressful events such as witnessing many wounded and dead fellow soldiers being transported to the United States as well as witnessing protests against the military while delivering mail.  In August 2010, the RO issued a Memorandum finding that the Veteran's reported PTSD stressor regarding witnessing many wounded and dead fellow soldiers being transported to the United States was conceded based on his acknowledged service at Ubon Royal Thai Air Force Base in Thailand.  The clinical evidence reflects various psychiatric diagnoses, including delayed onset PTSD, depression, and anxiety.

However, examinations of record at the time of the March 2014 remand offered conflicting evidence regarding the nature of the Veteran's acquired psychiatric disorder and the relationship of such to his military service.  In this regard, an October 2009 VA examiner diagnosed delayed onset PTSD  based on the Veteran's reported stressors, which included witnessing dead and wounded soldiers being returned to the United States.  Similarly, a VA psychologist diagnosed PTSD in April 2009 in conjunction with an initial mental health evaluation.  

Conversely, a VA examiner, in a March 2011 opinion and an addendum opinion, noted that the Veteran clearly and specifically did not endorse the requisite emotional reactions to support a diagnosis of PTSD and that stressors such as those reported by the Veteran did not necessarily lead to PTSD.  The examiner opined that the Veteran's diagnosed depressive disorder not otherwise specified (NOS) and anxiety disorder NOS were not caused by or related to his in-service stressor exposure or service as there was no continuum of treatment or "other reasonable link" between the disorders and service.  In addition, the record reflects a June 2013 VA examiner determined that he was unable to opine as to any etiology of the reported symptoms without speculation due to the overreporting of symptoms on psychiatric testing.  

In light of such conflicting diagnoses and opinions, the Board remanded the matter in March 2014 in order to afford the Veteran with a VA examination so as to ascertain the current nature and etiology of his acquired psychiatric disorder.  

In April 2014, the Veteran underwent a VA examination.  At such time, the VA examiner found that he did not meet the DSM-5 criteria for a diagnosis of PTSD.  Specifically, the examiner noted that, in regard to a "stressor" as defined in DSM-5 related to trauma, the Veteran did not appear to have a stressor which would meet PTSD criteria.  He observed the Veteran's report of "witnessing many wounded and dead fellow soldiers being transported to the United States as well as witnessing protests against the military while delivering mail," and found no reason to question the validity of his report.  However, although he reported having some negative memories and dreams related to these issues, the examiner found that such issues did not qualify as traumatic incidents which would meet the PTSD "stressor" criterion.  The examiner did, however, diagnose unspecified depressive disorder and unspecified anxiety disorder, and found that the Veteran had not met the criteria for any other mental disorders within the past 5 years.  He further opined that such diagnosed disorders are not related to the Veteran's military service based primarily on the Veteran's own report of when his symptoms of anxiety and depression began.  In this regard, he has stated previously as noted in the records review, and he stated that his mental health symptoms were not significant or problematic until around 2008 or 2009.   The examiner found that his symptoms not being present until 2008 or 2009 is not consistent with his military service which was many years earlier.  If the symptoms were related in any way to events in his military service, he would have likely begun to experience the symptoms many years prior to when they actually began. 

However, the Board finds that further medical clarification is necessary prior to deciding the Veteran's claim.  In this regard, the April 2014 VA examiner failed to consider whether the Veteran met the criteria for PTSD in accordance with DSM-IV and instead opined that he did not meet the criteria for PTSD in accordance with DSM-5.  As the Veteran's case was certified to the Board prior to August 4, 2014, his diagnosis needs to be in accordance with DSM-IV.  Furthermore, while the April 2014 examiner found that the Veteran did not meet the diagnostic criteria for any psychiatric disorder other than unspecified depressive disorder and unspecified anxiety disorder in the prior five years and found that the Veteran's alleged stressor did not meet the criteria of a stressful event for diagnostic purposes, he did not specifically discount the April 2009 and October 2009 diagnoses of PTSD.  Therefore, a remand is necessary in order to obtain an addendum opinion regarding the nature and etiology of the Veteran's acquired psychiatric disorder.

The Board also finds that a remand is necessary to obtain potentially outstanding records from the Social Security Administration (SSA).  In this regard, documentation in August 2014 reflects that the Veteran had recently applied for disability benefits from such agency.  As he is currently over the age of 65, it is unclear whether such application was adjudicated.  However, any records in regard to a disability determination may be pertinent to the instant appeal.  Therefore, a remand is necessary in order to obtain any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim.  See Murincsak v. Derwinski, 2 Vet. App. 363, 369-70 (1992) (where VA has actual notice of the existence of records held by SSA which appear relevant to a pending claim, VA has a duty to assist by requesting those records from SSA).

Further, while on remand, the Veteran should be given an opportunity to identify any records relevant to the claim on appeal that have not been obtained.  Thereafter, all identified records should be obtained.  Finally, the Veteran's claim should be readjudicated on the entirety of the evidence, to include such received after the issuance of the July 2014 supplemental statement of the case.

Accordingly, the case is REMANDED for the following action:

1. The Veteran should be given an opportunity to identify any outstanding private or VA treatment records relevant to the claim on appeal.  After obtaining any necessary authorization from the Veteran, all outstanding records should be obtained.

For private treatment records, make at least two (2) attempts to obtain records from any identified sources.  If any such records are unavailable, inform the Veteran and afford him an opportunity to submit any copies in his possession.

For federal records, all reasonable attempts should be made to obtain such records.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

2.  Any determination pertinent to the Veteran's claim for SSA benefits, as well as any medical records relied upon concerning that claim, should be obtained from SSA and associated with the claims file. All reasonable attempts should be made to obtain such records. If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file. The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. 
§ 3.159(e).

3.  Return the claims file to the VA examiner who conducted the Veteran's April 2014 psychiatric examination.  The claims file and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the April 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

Upon a review of the record, the examiner should offer an opinion as to whether the Veteran met the DSM-IV (rather than DSM-5) criteria for PTSD since shortly before, at the time of, or during the pendency of his January 2009 claim (even if currently asymptomatic or resolved).  If he or she finds that the Veteran did not meet the DSM-IV criteria for PTSD at any time, such a finding should be reconciled with the evidence of record demonstrating such a diagnosis, to include the April 2009 VA treatment record and October 2009 VA examination, which diagnosed PTSD based on the Veteran's acknowledged stressor of witnessing dead and wounded soldiers being returned to the United States.

If the examiner finds that the Veteran does meet the DSM-IV criteria for PTSD at any point pertinent to his January 2009 claim, he or she should offer an opinion as to whether such a diagnosis is based on the Veteran's acknowledged stressor of witnessing dead and wounded soldiers being returned to the United States.

A rationale for any opinion offered should be provided.

4.  After completing the above actions, to include any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraphs, the Veteran's claim should be readjudicated based on the entirety of the evidence, to include such received after the issuance of the July 2014 supplemental statement of the case.  If the claim remains denied, the Veteran and his representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response. 

Thereafter, the case should be returned to the Board for further appellate consideration, if otherwise in order.  The Board intimates no opinion as to the outcome of this case.  The Veteran need take no action until so informed.  The purpose of this REMAND is to ensure compliance with due process considerations.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).




